Judgment in favor of defendant The City of New York affirmed, with costs to said defendant against the plaintiffs; and judgment in favor of plaintiffs against defendant New York Central Railroad Company modified by reducing the amount thereof to $1,150 for extinguishment of easements together with costs as taxed, and as so modified affirmed, with costs to said defendant against the plaintiffs. No opinion. The findings inconsistent with this determination should be reversed and such new findings made of facts proved upon the trial as are necessary to sustain the judgment hereby awarded. Settle order on notice. Present — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.